DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 1, 3-8, 10-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Gao in view of Sasaki and Hirata and further in view of Tanikella is the closest prior art reference to the claimed method but fails to teach or make obvious in combination with the additional cited prior art measuring a depth of the crack extending along the c-plane at a plurality of location to detect an inclination angle and inclination direction of the c-plane as particularly claimed in combination with all other elements of claim 1. 
Regarding claim 5, Gao in view of Sasaki and Hirata and further in view of Tanikella is the closest prior art reference to the claimed method but fails to teach or make obvious in combination with the additional cited prior art the wedge inserting step as particularly claimed in combination with all other elements of claim 5. 
Claims 3-4, 6-8, 10-13 and 15-17 are allowed for depending from either claim 1 or 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723